Judgment, rendered on March 2, 1967, convicting defendant, on his plea of guilty, of criminally possessing a pistol as a misdemeanor, unanimously reversed, on the law, and indictment dismissed. The only evidence against the defendant in this case, the gun, was seized pursuant to a search warrant which the Court of Appeals has already held to be invalid, because the affidavit presented in support thereof failed “to establish a basis for the reliability of the information” supplied by a confidential informant. (People v. Hendricks, 25 N Y 2d 129, 134.) The brief submitted by the District Attorney hereon concedes that “without the gun ® * * the conviction must be reversed and the indictment dismissed”. Concur — Eager, J. P., Capozzoli, MeGivern, Nunez and Bastow, JJ.